Russell, J.
1. The legislature may by law provide that eases pending in a city court, which is to be abolished, shall be transferred and stand for trial in the superior court of the county in which the city court is located, and may include in the transfer accusations charging misdemeanors. As to misdemeanors there is no constitutional guaranty that the accused shall be first indicted or presented by a grand jury.
2. There was no material error in any of the instructions of the court; the evidence authorized the verdict, and the refusal of a new trial was not error. Judgment affirmed.